Case 8:21-cv-00768-JVS-KES Document 25-3 Filed 06/21/21 Page 1 of 4 Page ID #:239




                      Exhibit B




                                                                           Dore Exhibit B
                                                                                   - 28 -
Case 8:21-cv-00768-JVS-KES Document 25-3 Filed 06/21/21 Page 2 of 4 Page ID #:240



  From:         Dore, Michael H.
  To:           Halley Josephs; Evangelis, Theane; Linsley, Kristin A.; Riff, Emily; Tan, Zach
  Cc:           asubramanian@SusmanGodfrey.com; [EXT] Davida, Brook; Krysta Pachman; Simon DeGeorges
  Subject:      RE: Doe v. Reddit (C.D. Cal. No. 8:21-cv-000768) - Plaintiff"s First RFPs and ROGs to Defendant
  Date:         Thursday, June 3, 2021 1:32:45 PM



  Halley,
  The discovery you sent us on behalf of Plaintiff Jane Doe—including 26
  requests for production and 5 interrogatories, demanding documents and
  information going back more than 10 years and having no direct connection to
  Plaintiff’s allegations about events relating to Plaintiff—are unduly
  burdensome, premature, and disproportional to the needs of the case. As you
  know, Reddit will be filing a motion to dismiss Plaintiff’s complaint, invoking
  among other things Section 230 of the Communications Decency Act. Section
  230 is an immunity from suit, not just an immunity from liability, so its
  application should be resolved prior to any discovery.

  Reddit will argue in its motion to dismiss that Plaintiff has not stated plausible
  claims, which Section 230 bars in any event. Plaintiff presumably will
  disagree. We should let the Court decide the motion and then move forward
  based on what the Court decides. The most reasonable approach is to give the
  Court the chance to determine whether Plaintiff has stated a viable claim before
  a party should be forced to undertake the burden of trying to respond to wide-
  ranging requests covering more than a decade. To avoid unnecessary time and
  expense for both sides (and burdening the Court for no good reason), we thus
  ask that you please withdraw Plaintiff’s discovery requests until the Court has
  fully resolved Reddit’s motion to dismiss.   Alternatively, please let us know if
  Plaintiff is willing to stipulate to stay the deadline to respond to any discovery
  requests.

  If Plaintiff will not withdraw her discovery requests or agree to stay the
  deadline to respond to discovery requests, Reddit will be filing a motion to stay
  all discovery in the case. Please let us know if you will agree to stipulate to an
  expedited briefing schedule on that motion to stay discovery, if necessary. If
  you will not agree to withdraw your discovery requests, and you will not agree
  to stipulate to an expedited briefing schedule, we will be forced to file an ex
  parte application to set an expedited briefing schedule and set an early hearing
  date. This obviously would be a further unfortunate waste of resources and an
  unnecessary burden on the Court.

  As far as a Rule 26(f) conference, we see no justification at this time for

                                                                                                                  Dore Exhibit B
                                                                                                                          - 29 -
Case 8:21-cv-00768-JVS-KES Document 25-3 Filed 06/21/21 Page 3 of 4 Page ID #:241


  triggering the deadline for initial disclosures and discovery responses. Indeed,
  Plaintiff’s refusal to disclose her identity or even non-identifying information—
  even subject to a protective order—prevents Reddit from complying with Rule
  26(a). We cannot identify witnesses or provide copies or even a description of
  all documents in Reddit’s possession that the company may use to support its
  claims or defenses, for example, because Plaintiff’s refusal to identify herself—
  or even her anonymous username—blocks Reddit from investigating her
  allegations. If there are specific issues you want to discuss on Monday, we are
  happy to discuss them and to be as efficient and productive as possible. But we
  will not trigger discovery obligations for ourselves that are premature and that
  your unexplained refusal to identify Plaintiff pursuant to an agreed-upon
  protective order prevents us from complying with.

  We are available on Monday, June 7 at 2pm to (i) meet and confer on Reddit’s
  motion to dismiss Plaintiff’s complaint, (ii) to meet and confer on Reddit’s
  motion to stay discovery if necessary, and (iii) to address other case issues but
  not as a Rule 26 conference that would trigger discovery obligations. Please
  confirm your availability and we will send an invite and dial-in.

  Thanks.


  Michael Dore


  GIBSON DUNN
  Gibson, Dunn & Crutcher LLP
  333 South Grand Avenue, Los Angeles, CA 90071-3197
  Tel +1 213.229.7652 • Cell +1 213.258.5517
  MDore@gibsondunn.com • www.gibsondunn.com



  From: Halley Josephs <HJosephs@susmangodfrey.com>
  Sent: Tuesday, June 1, 2021 3:02 PM
  To: Dore, Michael H. <MDore@gibsondunn.com>; Evangelis, Theane
  <TEvangelis@gibsondunn.com>; Linsley, Kristin A. <KLinsley@gibsondunn.com>; Riff, Emily
  <ERiff@gibsondunn.com>; Tan, Zach <ZTan@gibsondunn.com>
  Cc: asubramanian@SusmanGodfrey.com; [EXT] Davida, Brook <DBrook@susmangodfrey.com>;
  Krysta Pachman <KPachman@susmangodfrey.com>; Simon DeGeorges
  <SDeGeorges@susmangodfrey.com>
  Subject: Doe v. Reddit (C.D. Cal. No. 8:21-cv-000768) - Plaintiff's First RFPs and ROGs to Defendant

  [External Email]



                                                                                                         Dore Exhibit B
                                                                                                                 - 30 -
Case 8:21-cv-00768-JVS-KES Document 25-3 Filed 06/21/21 Page 4 of 4 Page ID #:242


   Counsel,

   Please find attached the following discovery requests to Reddit in in Doe v. Reddit, No. 8:21-cv-
   00768:
         Plaintiff’s First Set of Requests for Production of Documents
         Plaintiff’s First Set of Interrogatories

   Following up on Arun’s 5/13 email, please confirm you will accept email service and we’ll do the
   same for you.

   Best,
   Halley

   Halley W. Josephs | Susman Godfrey L.L.P.

   1900 Avenue of the Stars, Suite 1400 | Los Angeles, CA 90067

   310.789.3163 (office) | 443.465.5087 (cell)

   hjosephs@susmangodfrey.com | www.susmangodfrey.com



   * Admitted only in New York; not admitted in California. Practicing under the supervision of
   the partnership of Susman Godfrey L.L.P.




                                                                                                       Dore Exhibit B
                                                                                                               - 31 -
